AMENDMENT NO. 1 TO BACKSTOP COMMITMENT AGREEMENT

THIS AMENDMENT No. 1 (this “Amendment No. 1”) to the Backstop Commitment
Agreement, made by and among Exide Technologies and the Backstop Parties party
thereto, dated January 7, 2015 (the “Backstop Commitment Agreement”), is made on
February 6, 2015. All capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Backstop Commitment Agreement.

RECITALS

WHEREAS, on or about January 7, 2015, certain holders of Senior Secured Note
Claims who are Consenting Creditors executed the Second Amended and Restated
Plan Support Agreement dated as of January 7, 2015 (the “Plan Support
Agreement”);

WHEREAS, in connection with the Restructuring Transactions contemplated in the
Plan Support Agreement, on or about January 7, 2015, certain holders of Senior
Secured Note Claims who are Backstop Parties executed the Backstop Commitment
Agreement; and

WHEREAS, since the execution of the Backstop Commitment Agreement, Backstop
Parties collectively holding approximately $190.6 million of the Senior Secured
Note Claims and approximately $182.5 million of the DIP Claims and who are
Requisite Backstop Parties under the Backstop Commitment Agreement engaged in
good faith negotiations with the Debtor and the Official Committee of Unsecured
Creditors of Exide Technologies (the “Creditors Committee”) regarding the
restructuring of the Company; and

WHEREAS, on or about January 27, 2015, the Requisite Backstop Parties, the
Debtor and certain members of the Creditors Committee agreed to the terms of a
settlement (the “UCC Settlement”) of all chapter 11 matters (including, but not
limited to, the resolution of the Creditors Committee’s complaint challenging
the validity of the prepetition liens securing the Senior Secured Notes, the
valuation of the Debtor, the Debtor’s entry into the backstop commitment
agreement and Plan Support Agreement, and adequate protection issues); and

WHEREAS, (i) the Debtor filed the Plan of Reorganization of Exide Technologies
dated as of November 17, 2014 [D.I. 2632] (the “Initial Plan”) consistent with
the Plan Support Agreement, (ii) the Debtor filed the First Amended Plan of
Reorganization of Exide Technologies dated as of January 30, 2105 [D.I. 3060]
(the “First Amended Plan”), and (iii) the Debtor filed the Second Amended Plan
of Reorganization of Exide Technologies dated as of February 4, 2015 [D.I. 3096]
(the “Second Amended Plan”) reflecting comments from parties in interest; and

WHEREAS, on February 4, 2015, the Bankruptcy Court entered (i) the Order
Authorizing and Approving the Debtor’s: (I) Entry Into a Plan Support Agreement
and (II)(A) Entry Into a Backstop Commitment Agreement, (B) Payment of Related
Fees and Expenses, and (C) Incurrence of Certain Indemnification Obligations
[D.I. 3087]; (ii) the Order Under Bankruptcy Code Sections 105 and 363 and
Bankruptcy Rule 9019 Authorizing and Approving the Debtor’s Entry into
Settlement Agreement with the Official Committee of Unsecured Creditors and
Consenting Creditors of the Unofficial Noteholders’ Committee [D.I. 3093] (the
“Settlement Order”) authorizing the Debtor’s entry into the UCC Settlement; and
(iii) the Order (A) Approving the Adequacy of the Debtor’s Disclosure Statement
with Respect to the Plan of Reorganization of Exide Technologies; (B) Approving
Solicitation and Notice Procedures with Respect to Confirmation of the Debtor’s
Proposed Plan of Reorganization; (C) Approving the Form of Various Ballots and
Notices in Connection Therewith; and (D) Scheduling Certain Dates with Respect
Thereto [D.I. 3092] (the “Disclosure Statement Order”) approving among other
things the adequacy the Debtor’s disclosure statement with respect to the Second
Amended Plan; and

WHEREAS, Section 10.7 of the Backstop Commitment Agreement permits certain
amendments to the Backstop Commitment Agreement, in writing, if signed by the
Requisite Backstop Parties and the Debtor and with respect to certain matters
set forth therein, only if signed by each Backstop Party and the Debtor; and

WHEREAS, pursuant to Section 10.7 of the Backstop Commitment Agreement, the
Backstop Parties signatory hereto and the Debtor wish to amend the Backstop
Commitment Agreement so as to consent to and incorporate the terms of the Second
Amended Plan as if such Second Amended Plan were the Plan contemplated therein.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Requisite Backstop Parties and the Debtor hereby agree
as follows:

1. Amendments to the Backstop Commitment Agreement.

1.1 The third “WHEREAS” clause of the Recitals of the Backstop Commitment
Agreement is hereby replaced in its entirety with the following:

WHEREAS, (i) the Debtor filed the Plan of Reorganization of Exide Technologies
dated as of November 17, 2014 [D.I. 2632] (the “Initial Plan”) consistent with
the Plan Support Agreement, (ii) the Debtor filed the First Amended Plan of
Reorganization of Exide Technologies dated as of January 30, 2105 [D.I. 3060]
(the “First Amended Plan”), and (iii) the Debtor filed the Second Amended Plan
of Reorganization of Exide Technologies dated as of February 4, 2015 [D.I. 3096]
(the “Second Amended Plan”) reflecting comments from parties in interest; and

WHEREAS, on February 4, 2015, the Bankruptcy Court entered (i) the Order
Authorizing and Approving the Debtor’s: (I) Entry Into a Plan Support Agreement
and (II)(A) Entry Into a Backstop Commitment Agreement, (B) Payment of Related
Fees and Expenses, and (C) Incurrence of Certain Indemnification Obligations
[D.I. 3087]; (ii) the Order Under Bankruptcy Code Sections 105 and 363 and
Bankruptcy Rule 9019 Authorizing and Approving the Debtor’s Entry into
Settlement Agreement with the Official Committee of Unsecured Creditors and
Consenting Creditors of the Unofficial Noteholders’ Committee [D.I. 3093] (the
“Settlement Order”) authorizing the Debtor’s entry into that certain settlement
agreement dated on or about January 27, 2015 among the Debtor, the Required
Consenting Creditors and certain members of the Official Committee of Unsecured
Creditors of Exide Technologies (the “UCC Settlement”); and (iii) the Order
(A) Approving the Adequacy of the Debtor’s Disclosure Statement with Respect to
the Plan of Reorganization of Exide Technologies; (B) Approving Solicitation and
Notice Procedures with Respect to Confirmation of the Debtor’s Proposed Plan of
Reorganization; (C) Approving the Form of Various Ballots and Notices in
Connection Therewith; and (D) Scheduling Certain Dates with Respect Thereto
[D.I. 3092] approving among other things the adequacy the Debtor’s disclosure
statement with respect to the Second Amended Plan;

1.2 The definition of “Debtor Claims” in the Backstop Commitment Agreement is
hereby amended by deleting the reference to “Existing European Facilities (as
defined in the Plan Term Sheet)” and inserting in lieu thereof the following:
“$23.1 million of foreign credit facilities and other debt at the Debtors’
European subsidiaries.”

1.3 The definition of “Exit ABL Revolver Financing” in the Backstop Commitment
Agreement is hereby amended by deleting the reference to “PSA Term Sheet” and
inserting in lieu thereof a reference to the “Plan.”

1.4 Section 1.2 of the Backstop Commitment Agreement is hereby amended by
deleting the reference to “Existing European Facilities.”

1.5 The Backstop Commitment Agreement is hereby modified so that the Second
Amended Plan, in substantially the form as attached hereto as Exhibit A,
constitutes the Plan for purposes of the Backstop Commitment Agreement.

2. Agreement. The Requisite Backstop Parties agree that the Disclosure Statement
Order, upon becoming a Final Order, satisfies section 7.1(b) of the Backstop
Commitment Agreement.

3. References to the Backstop Commitment Agreement. All references to the
“Backstop Commitment Agreement” shall mean and refer to the Backstop Commitment
Agreement, as modified by this Amendment No. 1.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

5. Effectiveness. In accordance with Section 10.7 of the Backstop Commitment
Agreement, this Amendment No. 1 shall be effective and binding upon the Parties
as of the date on which: (i) the Debtor shall have executed and delivered a
counterpart signature page of this Amendment No. 1 to counsel to the Unofficial
Noteholder Committee and (ii) the Requisite Backstop Parties shall have executed
and delivered counterpart signature pages of this Amendment No. 1 to counsel to
the Debtor. The Backstop Commitment Agreement shall be read together as a single
instrument with this Amendment No. 1 and, except as expressly amended by this
Amendment No. 1, the Backstop Commitment Agreement shall remain in full force
and effect.

6. Headings. The headings of the sections, paragraphs and subsections of this
Amendment are inserted for convenience only and shall not affect the
interpretation hereof.

7. Applicable Law. This Amendment No. 1 shall be governed by, and construed in
accordance with, the laws of the State of New York and, to the extent
applicable, the Bankruptcy Code.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, this Amendment No. 1 has been executed on the date set forth
above.



    EXIDE TECHNOLOGIES



    By:        

Name:
Title:



    BACKSTOP PARTIES

Alliance Bernstein High Income Fund, AB Global High Income Fund, ACM Global High
Yield- Offshore and certain other affiliates



    By:        

Name:
Title:

The Northwestern Mutual Life Insurance Company



    By:        

Name:
Title:

Nomura Corporate Research and Asset Management Inc. as investment manager on
behalf of funds and accounts it manages



    By:        

Name:
Title:

1

MacKay Shields LLC, as investment advisor on behalf of certain funds and
accounts it manages



    By:        

Name:
Title:



    Neuberger Berman Fixed Income LLC, as investment manager on behalf of
various funds it manages



    By:        

Name:
Title:

D.E. Shaw Galvanic Portfolios, L.L.C.



    By:        

Name:
Title:

BDCM Opportunity Fund III, L.P.
By: BDCM Opportunity Fund III Adviser, L.L.C., its Investment Manager



    By:        

Name:
Title:

Stonehill Capital Management LLC



    By:        

Name:
Title:

2

Exhibit A

Second Amended Plan

3